Per curiam.

The instructions of the Judge below to the jury are such as meet with the approbation of this Court. The legal title to the land was in Henry White, under whom the plaintiff claims. The most the defendant claims is, that there was a resulting trust in Washington Blassingame, under whom he claims. There are two answers to this, either of which are fatal to him. 1st. A Law Court cannot notice a resulting trust; 2nd, Blassingame entered and held under White. This estopped him from denying that title, and of course, also, the defendant, who entered under him. The fact of possession for more than twenty years in the various persons successively occupying the land, though not for that time in any one, is enough to raise the presumption of a grant. (McLeod vs. Rogers, 2 Rich. 19.)
The motion is dismissed.
O’Neall, Wardlaw, Withers, Whitner and Muhro, JJ., concurring.
Glover J., absent at the argument.

Motion dismissed.